DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on June 30, 2021 is acknowledged.
The examiner agrees that claims 1, 2, 4, 5, 8-10, 12, 13, 16, and 17 are readable on the elected Species I, however, the examiner disagrees that claim 11 is readable on the elected Species I.  Specifically, claim 11 recites that the force applicator is positioned on the first passageway surface 220, which is a feature of non-elected Specie II, III, IV, V, and VI.  Therefore claims 6, 7, 11, and 15 are withdrawn.
Drawings
The drawings are objected to because reference character “410” in Figures 1 and 14 should be changed to “140.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Objections
Claims 1, 5, and 12 are objected to because of the following informalities:  
In regards to claim 1, line 2, the phrase “the door lock detection system” should be inserted before the word “comprising,” in line 3, the phrase “a door lock bolt” should be changed to “the door lock bolt” and the phrase “an extended position” should be changed to “an extended position, engaged with the door jamb,” in lines 4, 5, 7, and 9, each instance of the phrase “the bolt” should be changed to “the door lock bolt,” and in line 9, the word “driven” should be changed to “moved.”  These objections have been made so that the language of the claim remains consistent.
In regards to claim 5, lines 2 and 3, each instance of the phrase “the bolt” should be changed to “the door lock bolt.”
In regards to claim 12, line 3, the phrase “the bolt” should be changed to “the door lock bolt.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 8-10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 3, the relationship between the “door lock bolt” recited in line 3 and the door lock bolt recited in line 1 is unclear from the claim language.  It is understood from the specification that the device includes a single door lock bolt, and therefore, the door lock bolt of line 3 must be equivalent to the door lock bolt of line 1 and will be examined as such.  See claim objection above.
In regards to claim 1, line 9, the relationship between the door lock bolt being “driven” by the motor, as recited in line 9, and the “movement” of the door lock bolt by the motor, as recited in lines 7 and 8, is unclear from the claim language.  It is understood from the specification that the “driving” of the door lock bolt by the motor is 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8-10, 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duret (FR 404777 A) in view of Baty et al. (US-9580934 B2).
In regards to claim 1, Duret discloses a door lock detection system for detecting whether a door lock bolt (see Figures 1-5 below) is engaged with a door jamb (see Figures 1-3 below) in a locked position (Figure 2), the door lock detection system comprising: the door lock bolt movable between a retracted position (Figure 1) and an extended position, engaged with the door jamb (Figure 2); a strike plate assembly (see Figures 1-5 below) comprising an opening (see Figures 1-3 below) for receiving the door lock bolt; and a force applicator (see Figures 1-5 below) configured to apply a force to the door lock bolt as the door lock bolt moves through the opening (as the door lock bolt moves from the retracted position in Figure 1 to the extended position in Figure 2, the door lock bolt engages the force applicator, pushing the force applicator, and compressing the spring of the force applicator, see Figures 1-5 below, the spring provides at least some force on the door lock bolt in opposition to the compressing).  

    PNG
    media_image1.png
    825
    965
    media_image1.png
    Greyscale

In regards to claim 2, Duret discloses that the force applicator is configured to apply a variable force to the door lock bolt as the door lock bolt moves through the opening (the force on the door lock bolt increases as the spring is compressed).
In regards to claim 4, Duret discloses that the force applicator comprises a spring (see Figures 1-3 and 5 above).
In regards to claim 5, Duret discloses that a direction of compression of the spring by the door lock bolt as the door lock bolt moves through the opening is parallel 
In regards to claim 8, Duret discloses that the strike plate assembly further comprises a recessed surface spaced from the opening (see Figure 5 above).
In regards to claim 9, Duret discloses that the force applicator is positioned on the recessed surface (Figure 5).
In regards to claim 10, Duret discloses that the strike plate assembly further comprises a first passageway surface having a normal direction that is perpendicular to a normal direction of a plane containing the opening (see Figure 5 above).
In regards to claim 12, Duret discloses that the strike plate assembly further comprises second, third and fourth passageway surfaces that combine with the first passageway surface to define a passageway through which the bolt moves (see Figures 1 and 5 above).
In regards to claim 13, Duret discloses a recessed surface (see Figure 5 above) spaced from the opening, wherein a normal direction of the recessed surface is perpendicular to the normal direction of the first passageway surface (see Figure 5 above).
In regards to claim 16, Baty et al. teaches a processor configured to compare the sensed motor current relative to bolt position by the current sensor with an expected current signature (portion of the controller providing this function, Col. 2, line 58 – Col. 4, line 37).
In regards to claim 17, Baty et al. teaches that the current sensor comprises a comparator circuit configured to compare the sensed motor current relative to bolt position by the current sensor with an expected current signature (portion of the controller providing this function, Col. 2, line 58 – Col. 4, line 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 21, 2021